Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148483 & (17)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  JOHN J. FRAZIER, SR.,                                                                                               Justices
             Plaintiff-Appellant,
  v                                                                 SC: 148483
                                                                    COA: 319225
                                                                    Wayne CC Family Division:
                                                                    11-114445-DC
  DENNA KIRKLAND,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 10, 2014 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the order of the Court of Appeals granting the motion for stay pending appeal.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2014
         s0129
                                                                               Clerk